OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 22, 1967. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the special referee.
The special referee sustained 23 charges of professional misconduct, including neglecting numerous legal matters entrusted to him; deceiving a client regarding the status of a legal matter; engaging in a conflict of interest; converting to his own use withholding taxes deducted from his employee’s wages; repeatedly failing to cooperate with the Suffolk County Bar Association Grievance Committee and the petitioner Grievance Committee in their respective investigations of various complaints; and failing to comply with a judicial subpoena duces tecum.
*293After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct described above. Petitioner’s motion to confirm the special referee’s report is granted.
Accordingly, the respondent should be, and hereby is, disbarred and the clerk of the court is directed to strike respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.